                       REX WHITEHORN & ASSOCIATES, P.C.
                                            ATTORNEYS AT LAW
REX WHITEHORN                                                                                        11 GRACE AVENUE
                                                                                                             SUITE 411
APHRODITE HEPHEASTOU                                                                       GREAT NECK, NEW YORK 11021
CAESAR D. RICHBOW                                     USDC SDNY
DENIS FISHMAN                                                                                      TEL: (516) 829-5000
                                                      DOCUMENT                                     FAX: (516) 829-5190
OF COUNSEL:                                           ELECTRONICALLY FILED                    AH@RWASSOCIATESPC.COM
MARK D. MERMEL                                                                                RW@RWASSOCIATESPC.COM
DENNIS M. REISMAN                                     DOC #:
                                                      DATE FILED: 1/13/2020
     VIA ECF
Application GRANTED. This matter is referred for a settlement before Judge Cave, and a settlement referral will
follow separately. The February 17, 2020, trial date is adjourned until March 16, 2020, beginning at 10:45 a.m.
Motions in limine, joint requires to charge, voir direct, the verdict form and accompanying memoranda of law
are due February 17, 2020. Responses to the motions in limine are due February 24, 2020. The final pretrial
order is due March 2, 2020. The February 10, 2020, 10:30 a.m. final pretrial conference is adjourned until March
9, 2020, at 10:30 a.m. The parties shall endeavor to hold their settlement conference before the trial date.
            Re:     Elizabeth Flint v. Allen/Orchard, LLC, et. al
                    Southern District of New York
                    Docket No. 1:18-cv-09753 (LGS) (HBP)

     Dear Hon. Schofield:                                                        Dated: January 13, 2020
                                                                                          New York, New York
             We forwarded the trial scheduling order issued by the court to our clients directing a trial
     commence on February 17th, 2020. Mr. Rockwood, the principal of two of the Defendants in this
     action has advised that his wife is pregnant, with her due date within days of the trial date. Given
     the unpredictability of these circumstances, we ask that the trial date be adjourned by at least two
     weeks, if not more, to enable Mr. Rockwood to focus on his family, including his wife and
     newborn. Mr. Rockwood’s testimony is critical to Defendants’ case and his absence will be
     prejudicial if the trial is required to proceed in his absence. This is the first request for the
     adjournment of the trial date.

             We have conferred with Plaintiff regarding this extension and Plaintiff consented to the
     adjournment of the trial dates, subject to the court’s discretion. Several discussions and counter
     settlement offers have been exchanged and a walk through of the site has also taken place. While
     Defendants understand that mediation efforts and settlement discussions to not stay any trial dates,
     we ask that the court consider directing the parties to appear for a settlement conference to help
     further focus certain matters that seem to be preventing fully productive mediation
     sessions. Defendants believe a hinderance to the fruitful productiveness of the mediation sessions is
     Plaintiff (and not just her counsel’s) participation in the settlement discussions.

              Defendants have been committed to conserving both judicial and financial resources rather
     than generating additional costs by pursuing a continuation of this action, if the matter can be
     settled. Defendants believe a small amount of time via settlement conference with the parties can be
     invaluable to resolving the matter. We are available for a conference call with the court, subject to
     its availability to discuss these issues.
                                                                  Sincerely,


       cc: Plaintiff’s Counsel via ECF                             Rex Whitehorn, Esq.
